Citation Nr: 0946067	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  09-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946, and from September 1950 to April 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
residuals of frozen feet.

The Board notes that in July 2009, subsequent to the issuance 
of the most recent SSOC, the Veteran's  representative 
provided additional evidence which has been associated with 
the claims file.  A waiver of the RO's initial consideration 
of this evidence was not provided.  However, a review of this 
evidence reveals that the submission is cumulative of 
evidence which was already of record and which was previously 
considered by the RO.  Therefore, a solicitation of a waiver 
and/or remand for the RO's initial consideration of this 
evidence is not required.  38 C.F.R. § 20.1304(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no medical evidence of record of current 
residuals of frozen feet.  


CONCLUSION OF LAW

The criteria for establishing service connection for 
residuals of frozen feet have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a March 2008 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include some 
service treatment records, VA treatment reports, post-service 
private treatment reports, a letter from a private physician, 
and statements from the Veteran.

The National Personnel Records Center (NPRC) confirmed in 
March 2008 that the Veteran's service treatment records were 
fire related.  The NPRC further indicated that there were no 
alternative records from the Office of the Surgeon General.  
Also, the NPRC reported that pages from the Veteran's 
personnel file were fire related, and therefore, are not 
available.  In August 2008 the NPRC imparted that a search of 
morning and sick reports from January 4 through March 1, 1945 
were negative for remarks pertaining to the Veteran's 
hospitalization in Soissons, France.  The Veteran was 
notified of such in a September 2008 notice letter.  

The Board notes that the Veteran has not been afforded a VA 
examination in response to his residuals of frozen feet 
disability claim and his representative contends that he 
should be provided with one.  However, in this case, the 
Board finds that an examination is not necessary to decide 
the merits of the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  In McLendon, the Court held that VA 
must provide a medical examination in a service-connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id. at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board has determined that no such examination is required 
in this case.  There is no indication in the medical evidence 
of record of clinical findings of any current residuals of 
cold injury.  Consequently, VA is under no duty to afford the 
Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon, supra.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting evidence.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. § 1110.  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As noted previously, most of the Veteran's personnel and 
service treatment records are not on file and were apparently 
destroyed in a fire at the NPRC in St. Louis, Missouri, in 
1973. The United States Court of Appeals for Veteran's Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran claims that he is entitled to service connection 
for residuals of frozen feet as a result of injuries 
sustained while in active service during the winter of 1945.  
The Veteran asserts that he was treated for frozen feet in 
Soissons, France.

However, based upon the evidence of record, the Board finds 
that service connection for residuals of frozen feet is not 
warranted.  Any in-service cold injury of the bilateral feet 
seems to have resolved prior to the Veteran's second period 
of active service.  In this regard, the Board notes that the 
Veteran's available service treatment records are negative 
for complaints, findings, or treatment with respect to a cold 
injury or frostbite.  The report of a physical examination 
dated in January 1948 indicates that a general examination of 
the Veteran yielded a normal result.  In August 1950, the 
Veteran was again examined and no significant abnormalities 
were noted with regards to the feet.  The undated separation 
examination report upon the Veteran's discharge from his 
second period of active service is also negative for any 
related complaints or findings.  In fact, it specifically 
notes that the examination of the feet was normal.

The record fails to show that any current residuals of cold 
injury to the bilateral feet` exist or that such disability 
is linked to active service.  Private treatment records from 
June 2006 through January 2007 indicate that the Veteran has 
been diagnosed with diabetes mellitus type 2 and peripheral 
neuropathy.  An October 2007 private record notes the 
presence of patch discoloration of both legs and numbness in 
the feet.  The impression at that time was that clinical 
findings were compatible with aorta iliac disease and 
bilateral superficial femoral artery stenosis. 

VA treatment reports from the podiatry clinic dated April 
2007 through July 2008 reveal that the Veteran was assessed 
as suffering from oncychomycosis, noninsulin-dependent 
diabetes mellitus, and pain.  The result of a bilateral foot 
examination performed in December 2007 was normal.  The 
Veteran was seen in March 2008 for complaints of problems 
with his feet.  He said that they did not hurt, but they felt 
like a sponge and made him stagger when he walked. 

In an August 2007 statement, the Veteran stated that he had 
numbness in his feet and was having a hard time walking.  
During a July 2008 telephone conversation, the Veteran 
reported to a VA representative at the RO that he had been 
hospitalized in January 1945 in Soissons, France for frozen 
feet.  He said that he was unable to walk on a hard surface 
in bare feet and believed it was service related.  In January 
2009, the Veteran submitted a statement in which he reported 
that his claimed in-service injury occurred in the winter of 
1945 in Belgium.  He stated that because of frozen feet, he 
is unable to walk very well.  He said that he is unable to 
kneel in church because his toes will not bend.  He reported 
that he was discharged from active service in February of 
1946, and was recalled again for the Korean War.  The Veteran 
also said that he had been a battalion supply sergeant so he 
never had to march.  He explained that his feet were okay at 
a "desk job" because he was sitting down.  He said that as 
of the date of the statement, he had no feeling on the bottom 
of his feet.  He described that he felt like he was walking 
on water.  He said that he also would lose his balance 
because of the condition of his feet.    

While the Veteran's private Doctor of Podiatric Medicine 
("Podiatrist") stated in a July 2009 letter that the 
Veteran's past medical history is significant for a service 
related frostbite injury, such is clearly based on a 
recitation to that effect by the Veteran.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).  Moreover, although he is competent to state 
his symptoms, the Veteran is not, as a layperson, qualified 
to render a medical diagnosis or an opinion concerning the 
relationship of the current bilateral foot disabilities to 
service, as the disabilities at issue require medical 
expertise to diagnose and evaluate.  See Layno v. Brown, 6 
Vet. App. 465 (1994).   Further, the Podiatrist's current 
diagnoses did not include any residuals of cold related 
bilateral foot injury.  Rather, the Podiatrist's diagnostic 
impressions were diabetes mellitus, peripheral neuropathy, 
and xerosis. 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  Here, the Veteran is competent 
to say that he was treated for a cold injury of the feet 
during military service. As a layman, however, he is not 
competent to provide a probative medical opinion as to 
whether any current bilateral foot problems he may have are 
residuals of the in service event. Jandreau v. Nicholson, 492 
F.3d 1372 (2007). The medical evidence of record is to the 
contrary.
  
In summary, the Board finds that the preponderance of the 
evidence indicates that any cold injury of the feet sustained 
by the Veteran during active service was acute and resolved 
during such service as current residuals of a cold injury of 
the feet has not been shown by the competent evidence of 
record.  Accordingly, since the preponderance of the 
competent evidence is against the claim, service connection 
is not warranted for residuals of frozen feet. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   







ORDER

Service connection for residuals of frozen feet is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


